IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00056-CV

                    IN THE INTEREST OF C.E.T., A CHILD


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 16-002950-CV-272


                           MEMORANDUM OPINION

      Appellants attempt to appeal the associate judge’s order determining custody of

and child support for C.E.T., a child. By letter dated March 30, 2017, the Clerk of this

Court notified appellants that this case was subject to dismissal because it appeared there

was no final, appealable order and that the parties had a de novo review of the underlying

associate judge’s order scheduled in the District Court. See TEX. FAM. CODE ANN. §§

201.016(b); 201.015 (West 2014). Appellants were warned that we would dismiss the

appeal unless, within 14 days from the date of the letter, a response was filed showing

grounds for continuing the appeal. Appellants were further warned that the failure to

file a response as requested would result in the dismissal of the appeal without further
notification for failure to comply with an order or a notice from the Clerk. TEX. R. APP. P.

42.3(c). Fourteen days have passed, and appellants have not filed a response.

        Accordingly, this appeal is dismissed. Id.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 19, 2017
[CV06]




In the Interest of C.E.T., a Child                                                    Page 2